Title: From James Madison to Robert R. Livingston, 23 February 1803
From: Madison, James
To: Livingston, Robert R.


Sir,Department of State, February 23d 1803
Since my last which was of the 18th day of January, I have received your several letters of the 11th and 14th November, 1802.
As you will receive this from the hands of Mr. Monroe, I refer to him for full information relative to our internal affairs generally, and in particular to the violation of our right of deposit at New Orleans, with the impressions and proceedings which have resulted from it.
In his hands also are the Commission and instructions in which he is joined with yourself, to treat with the French Government for an enlargement of our rights and our security in the Southwestern neighbourhood of the United States. These documents with the communications and explanations which Mr Monroe will be able to add, will put you in full possession of the subject.
The negotiation to be opened will bring the disposition and views of the French Government to a test. If it should meet the negotiation, in a proper spirit and with a just estimate of the real interests of France, not only a favourable issue may be expected; but it will be proper for you to avail yourself of the occasion, to insist on a prompt and complete fulfilment of the Convention, so long delayed on that side; but which was so readily and so liberally executed on ours; and on a fair discharge of the pecuniary engagements of every description, to the Citizens of the United States.
The occasion may be proper also for obtaining satisfaction to Captns Rodgers & Davidson for the outrages committed on them in St Domingo. The death of Genl Le Clerc will have lessened the influence of his connection with the subject, in obstructing a just consideration of it.
A return to your representations on the subject of the French navigation laws, may be equally recommended by the occasion. Altho’ the present session of Congress, like the last, will pass over without any countervailing regulations here, it cannot be doubted that the discriminations made by France, with a view to exclude our shipping from a fair share in the freight of our own productions, will and can be effectually counteracted by the United States, if not corrected by herself. Should a disposition appear to take up the whole subject of commerce between the two Countries with a view to conventional regulations on just principles the President authorizes you to express a like disposition in the Government of the United States. But he prefers for the discussions, this place to Paris, for the double reason, that the requisite commercial information could be more readily gained here than there; and that a French negotiator might here be more easily and fully impressed with the importance of our commerce to France, than could be done at Paris. Mr. Otto it is presumed would not be an unfavourable Minister for such a business; and may, if the French Government incline, bring with him the necessary authorities and instructions for entering upon it.
If instead of those friendly sentiments and purposes which may be improved into a solid and satisfactory adjustment of the mutual interests of the two nations, the French Government should betray a settled repugnance to just arrangements with the United States; and above all if it should manifest or betray a hostile spirit towards them, or be found to meditate projects inconsistent with their rights, and consequently leading to a rupture, not a moment is to be lost in forwarding the information, in order that the measures both external and internal, adapted to such a state of things, may be seasonably taken. I have the honor, Sir, to be With very great respect Your most obed. servt
James Madison
  

   
   RC (OTU: Maher Family Collection); letterbook copy (DNA: RG 59, IM, vol. 6). RC in a clerk’s hand, signed by JM.



   
   JM’s most recent communication to Livingston was dated 7 Feb. 1803.



   
   See JM to Livingston and Monroe, 2 Mar. 1803.


